 



Exhibit 10.8
AMENDMENT NO. 1
TO THE
MCKESSON CORPORATION DEFERRED COMPENSATION ADMINISTRATION PLAN III
     The McKesson Corporation Deferred Compensation Administration Plan III,
effective January 1, 2005 (the “Plan”), is hereby amended as described below,
effective as July 25, 2007:
     Section K.20 is deleted in its entirety and replaced by the following:
20. “Retirement” shall mean Separation from Service after (a) the date on which
the Participant’s number of points under the Retirement Share Plan portion of
the PSIP equals 65, (b) attaining eligibility for a Retirement Allowance under
the terms of the Retirement Plan or (c) receiving an Approved Retirement under
the terms of the McKesson Corporation Executive Benefit Retirement Plan.
Notwithstanding the foregoing, for purposes of this Plan, Retirement for an
Eligible Director shall mean cessation of service as a member of the Board on or
after the completion of at least (i) prior to July 25, 2007, two successive
terms, or (ii) on or after July 25, 2007, six successive years, as a member of
the Board.
     To record the adoption of this Amendment No. 1 to the Plan, McKesson
Corporation has caused the undersigned to execute this document to be effective
as of the date indicated above.

            McKESSON CORPORATION
      By:   /s/ Paul E. Kirincic         Paul E. Kirincic        Its:  Executive
Vice President, Human Resources   

 



--------------------------------------------------------------------------------



 



         

McKESSON CORPORATION
DEFERRED COMPENSATION ADMINISTRATION PLAN III (“DCAP III”)
(Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
A.
  PURPOSE     1  
 
           
B.
  ERISA PLAN     1  
 
           
C.
  PARTICIPATION     1  
 
           
D.
  AMOUNTS OF DEFERRAL     3  
 
           
E.
  PAYMENT OF DEFERRED COMPENSATION     4  
 
           
F.
  SOURCE OF PAYMENT     6  
 
           
G.
  MISCELLANEOUS     7  
 
           
H.
  ADMINISTRATION OF THE PLAN     7  
 
           
I.
  AMENDMENT OR TERMINATION OF THE PLAN     8  
 
           
J.
  CLAIMS AND APPEALS     8  
 
           
K.
  DEFINITIONS     10  
 
           
L.
  SUCCESSORS     13  
 
           
M.
  EXECUTION     13  

i



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
DEFERRED COMPENSATION ADMINISTRATION PLAN III
(Effective January 1, 2005)
A. PURPOSE
     1. This Plan was established to enhance the Company’s ability to attract
and retain executive personnel and members of the Board who are not otherwise
employees of the Company.
     2. This Plan is the successor plan to the Deferred Compensation
Administration Plan II, as amended through October 28, 2004 (the “Prior Plan”).
Effective December 31, 2004, the Prior Plan was frozen and no new allocations or
deferrals are to be made to it; provided, however, that any vested allocations
and deferrals made under the Prior Plan before January 1, 2005 shall continue to
be governed by the terms and conditions of the Prior Plan as in effect on
December 31, 2004.
     3. Any allocations and deferrals made under the Prior Plan after
December 31, 2004 and any allocations that were unvested on December 31, 2004
shall be deemed to have been made under this Plan and all such contributions,
accruals and deferrals shall be governed by the terms and conditions of this
Plan as it may be amended from time to time.
     4. This Plan is intended to comply with the requirements of Section 409A of
the Code.
     5. Capitalized terms used in this Plan shall have the meaning set forth in
Section K hereof.
B. ERISA PLAN
     This Plan is an unfunded deferred compensation program intended primarily
for a select group of management or highly compensated employees of the Company
and members of the Board who are not employees of the Company. The Plan,
therefore, is covered by Title I of ERISA except that it is exempt from Parts 2,
3 and 4 of Title I of ERISA.
C. PARTICIPATION
     1. Eligibility to Participate.
          a. Eligible Executives. The Administrator may, at his or her
discretion, and at any time, and from time to time, select Company executives
who may elect to participate in this Plan (“Eligible Executives”). Selection of
Eligible Executives may be evidenced by the terms of the executive’s employment
contract with the Company, or by inclusion among the persons or classes of
persons specified by the Administrator.

1



--------------------------------------------------------------------------------



 



          The Administrator may, at his or her discretion, and at any time, and
from time to time, designate additional Eligible Executives and/or provide that
executives previously designated are no longer Eligible Executives. If the
Administrator determines that an executive is no longer an Eligible Executive,
he or she shall remain a Participant in the Plan until all amounts credited to
his or her Account prior to such determination are paid out under the terms of
the Plan (or until death, if earlier).
          b. Eligible Directors. Each individual who is a member of the Board of
McKesson and who is not a Company employee may participate in this Plan
(“Eligible Directors”).
     2. Election to Participate. An Eligible Executive or an Eligible Director
may become a Participant in the Plan by electing to defer compensation in
accordance with the terms of this Plan. An election to defer shall be in
writing, shall be irrevocable and shall be made at the time and in the form
specified by the Administrator. On electing to defer compensation under this
Plan, the Participant shall be deemed to accept all of the terms and conditions
of this Plan. All elections to defer amounts under this Plan shall be made
pursuant to an election executed and filed with the Administrator before the
amounts so deferred are earned.
          a. Annual Election. Subject to the provisions of Sections 2(b) and
2(c) below, an election to defer compensation must be made and become
irrevocable not later than last day of the Year preceding the Year in which the
compensation being deferred is earned. A Participant’s election to defer
compensation shall be suspended during the Year only if such Participant is
faced with an Unforeseeable Emergency. Such suspension shall continue through
the end of Year in which the Participant is faced with an Unforeseeable
Emergency and the Participant must submit a new election to defer compensation,
effective the Year after the Year in which the Unforeseeable Emergency occurred,
to resume participation in the Plan.
          b. Initial Election. A newly Eligible Executive or a newly Eligible
Director may elect to participate in the Plan by submitting a an election to
defer compensation in such form as the Company may specify; provided that such
election is made and becomes irrevocable not later than thirty days following
the date such newly Eligible Employee or Eligible Director first becomes
eligible to participate in the Plan and provided further that such election to
defer compensation applies only to compensation earned after the date of the
election. In compliance with this Section 2(b), only a prorated portion of an
Eligible Executive’s bonus (other than a bonus that is performance-based
compensation as defined in Section 2(c) below) may be deferred if the Eligible
Executive’s initial deferral election is made after the performance period
applicable to the bonus has begun.
          c. Election to Defer Performance-based Compensation. To the extent
that compensation paid under the Management Incentive Plan or the Long-Term
Incentive Plan is “performance-based compensation” as defined in Proposed
Treasury Regulation Section 1.409A-1(e), an election to defer Management
Incentive Plan compensation or Long-Term Incentive Plan compensation may be made
not later than six months prior to the end of the applicable performance period;
provided, however, that such election shall be made prior to the date that the
Management Incentive Plan compensation or Long-Term Incentive Plan compensation
is substantially certain to be paid or readily ascertainable.

2



--------------------------------------------------------------------------------



 



     3. Notification of Participants. The Administrator shall annually notify
each Eligible Executive and each Eligible Director that he or she may
participate in the Plan for the next Year. Such notice shall also set forth the
Declared Rate for the next Year.
     4. Relation to Other Plans.
          a. Participation in Other Plans. An Eligible Executive or an Eligible
Director may participate in this Plan and may also participate in any other
benefit plan of the Company in effect from time to time for which he or she is
eligible, unless the other plan may otherwise exclude participation on the basis
of eligibility for, or participation in, this Plan. No amounts may be deferred
under this Plan which have been deferred under any other plan of the Company.
Deferrals under this Plan may result in a reduction of benefits payable under
the Social Security Act, the Retirement Plan and the PSIP.
          b. Automatic Deferral. An Eligible Executive’s base salary deferrals
and annual bonus award deferrals (but not DCAP housing deferrals, sign-on and
retention bonus deferrals and Long-Term Incentive Plan award deferrals) shall be
credited, in a separate Account under the Plan with an amount calculated to be
the Matching Employer Contribution percentage that would have been credited to
the Eligible Executive’s PSIP account if five percent (5%) of such deferrals
under DCAP III had been made under the PSIP. For these purposes, Matching
Employer Contribution shall have the meaning defined in the PSIP.
D. AMOUNTS OF DEFERRAL
     1. Minimum Deferral. The minimum amount that an Eligible Executive may
defer under this Plan for any Year is $5,000 of base salary, or $5,000 of any
annual bonus award(s) and $5,000 of any Long-Term Incentive Plan award. The
minimum amount of compensation that an Eligible Director may defer for any Year
is $5,000.
     2. Maximum Deferral for Eligible Executives. The maximum amount of
compensation which an Eligible Executive may defer under this Plan for any Year
is (i) 75% of the amount of such Eligible Executive’s base salary for such Year,
and (ii) 90% of any annual bonus award and/or any Long-Term Incentive Plan award
determined and payable to him or her in such Year. Additionally, the Executive
Vice President of Human Resources may change the maximum amount (expressed as a
percentage limit) of base salary that Eligible Executives as a group may defer
under the Plan for any Year. Notwithstanding these limits, deferrals may be
reduced by the Company to leave sufficient remaining compensation legally
required for taxes and other authorized deductions, including, but not limited
to, those for Company benefit programs.
     3. Maximum Deferral for Eligible Directors. The maximum amount of
compensation which an Eligible Director may defer under this Plan for any Year
is the amount of any annual retainer (other than the portion of the annual
retainer subject to Mandatory Deferral under and as defined in the 1997
Non-Employee Directors’ Equity Compensation and Deferral Plan) and other fees
from McKesson earned by him or her in any such Year.

3



--------------------------------------------------------------------------------



 



E. PAYMENT OF DEFERRED COMPENSATION
     1. Book Account and Interest Credit. Compensation deferred by a Participant
under the Plan shall be credited to a separate bookkeeping account for such
Participant (the “Account”). (Sub-Accounts may be established for each Year for
which the Participant elects to defer compensation.) Interest shall be credited
to each Account (including Sub-Accounts established thereunder) for each Year at
a rate equal to a rate declared by the Compensation Committee acting in its sole
discretion after taking into account, among other things, the following factors:
McKesson’s cost of funds, corporate tax brackets, expected amount and duration
of deferrals, number and age of eligible Participants, expected time and manner
of payment of deferred amounts, and expected performance of available fixed-rate
insurance contracts covering the lives of Participants (the “Declared Rate”).
Notwithstanding the foregoing, if a Change in Control (as defined in
Section E.12 below) occurs, the Declared Rate for the balance of the calendar
year in which the Change in Control occurs and for the two calendar years
immediately following the year in which the Change in Control occurs shall not
be less than the Declared Rate as in effect on the day before the Change in
Control occurs. Interest on each Account balance shall be compounded daily on
each business day within the Year to yield the Declared Rate for the Year. In
the case of installment payments as provided in Section E.3 below, interest
shall be credited on all amounts remaining in a Participant’s Account until all
amounts are paid out.
     2. Length of Deferral. An Eligible Executive or Eligible Director shall
elect in writing, and file with the Administrator, at the same time as such
Eligible Executive or Eligible Director makes any election to defer
compensation, the period of deferral with respect to such election, subject to
the minimum required period of deferral and the maximum permissible period of
deferral. The minimum required period of deferral is five years after the end of
the Year for which compensation is deferred. Notwithstanding the foregoing, the
five-year minimum deferral period shall not apply to payments made as a result
of death, Disability, Retirement, Separation from Service, a Change in Control
or Unforeseeable Emergency. Payment must commence no later than the end of the
maximum period of deferral, which is the January following the year in which the
Eligible Executive reaches age 72 or, in the case of an Eligible Director, the
January after McKesson’s annual meeting of stockholders next following the
Eligible Director’s 72nd birthday. Once such an election has been made, the
Eligible Executive or Eligible Director may alter the period of deferral,
provided that:
          a. such alteration is made at least one year prior to the earliest
date the Participant could have received distribution of the amounts credited to
his or her Account under the earlier election, and
          b. such alteration does not provide for the receipt of such amounts
earlier than five years from the originally scheduled distribution date.
     3. Election of Form and Time of Payment. A Participant shall elect in
writing, and file with the Administrator, at the same time as any election to
defer compensation, a form and time of payment of benefits under this Plan from
the following:

4



--------------------------------------------------------------------------------



 



          a. Form.
               i. Payment of the amount credited to the Participant’s Account in
a single sum.
               ii. Payment of amounts credited to the Participant’s Account in
any specified number of approximately equal annual installments (not in excess
of ten). For purposes of this Plan, installment payments shall be treated as a
single distribution under Section 409A of the Code.
          b. Time.
               i. The lump sum or first installment to be paid in January of the
year designated by the Participant.
               ii. The lump sum or first installment to be paid in the January
or June that is at least six months following the earlier of the Participant’s
Retirement or of the determination of Disability.
     4. Default Form of Distribution. If no election is made with respect to
Section 3, payment of the amount credited to the Participant’s Account in a
single sum to be paid in the January or June that is at least six months
following the earlier of the Participant’s Retirement or of the determination of
Disability.
     5. Payments on Separation from Service. If a Participant Separates from
Service with the Company for any reason other than Retirement, Disability or
death, then, notwithstanding the election made by the Participant pursuant to
Sections E.2 and E.3 above, the entire undistributed amount credited to his or
her Account shall be paid in the form of a lump sum in the January or June that
is at least six months following the date the Participant Separates from
Service.
     6. Delayed Distribution to Key Employees. Notwithstanding any other
provision of this Section E to the contrary, a distribution scheduled to be made
upon Separation from Service to a Participant who is identified as a Key
Employee as of the date he Separates from Service shall be delayed for a minimum
of six months following the Participant’s Separation from Service. Any payment
that otherwise would have been made pursuant to this Section E during such
six-month period, if any, shall be made on the first day of the eighth month
following the Participant’s Separation from Service. The identification of a
Participant as a Key Employee shall be made by the Administrator in his or her
sole discretion in accordance with Section K.14 of the Plan and Sections 416(i)
and 409A of the Code and the regulations promulgated thereunder.
     7. Payments on Death. Each Participant shall make an election at the time
of any election to defer compensation under the Plan with respect to the time
and form in which any amount remaining in the Participant’s Account at the time
of the Participant’s death shall be paid to his or her Beneficiary. Such
election shall be made in writing and filed with the Administrator. Benefits
shall be paid in one of the forms specified in Section E.3. The Participant may
modify such election, provided that no such modification shall be effective

5



--------------------------------------------------------------------------------



 



unless it is made at least twelve months in advance of the time of the
Participant’s death. The foregoing notwithstanding, the Administrator may, at
his or her discretion, distribute all benefits to a Beneficiary in a single
payment as soon as reasonably practicable after the death of the Participant if
the value of the Participant’s Account is less than $10,000 on the date of death
of the Participant. If no election has been made by the Participant at the time
of his or her death, the Participant’s Account shall be paid to his or her
Beneficiary in a lump sum in the first January or June after the Participant’s
death.
     8. Designation of Beneficiary. A Participant may designate any person(s) or
any entity as his or her Beneficiary. Designation shall be in writing and shall
become effective only when filed with the Administrator. Such filing must occur
before the Participant’s death. A Participant may change the Beneficiary, from
time to time, by filing a new written designation with the Administrator. If the
Participant fails to effectively designate a Beneficiary in accordance with the
Administrator’s procedures or the person designated by the Participant is not
living at the time the distribution is to be made, then the Participant’s
Beneficiary shall be the Participant’s surviving spouse, if any, or, if there is
no surviving spouse, the Participant’s surviving children, if any, in equal
shares, or if there are no surviving children, the Participant’s estate.
     9. Payments on Disability. If the Administrator determines that a
Participant has become Disabled, the entire undistributed amount credited to his
or her Account shall be paid in the form and at the time elected by the
Participant, or, if no election has been made, in a lump sum in the first
January or June after such determination is made.
     10. Payments on Hardship. The Administrator may, in his or her sole
discretion, direct payment to a Participant of all or of any portion of the
Participant’s Account balance, notwithstanding an election under Section E.3
above, at any time that he or she determines that such Participant has suffered
an Unforeseeable Emergency which causes an emergency condition in the
Participant’s financial affairs.
     11. Prohibition on Acceleration. Notwithstanding any other provision of the
Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in
Section 409A(a)(3) of the Code and the regulations promulgated thereunder.
     12. Change in Control. For purposes of this Plan, a Change in Control shall
mean the occurrence of any change in ownership of the Company, change in
effective control of the Company, or change in the ownership of a substantial
portion of the assets of the Company, as defined in Section 409A(a)(2)(A)(v) of
the Code, the regulations thereunder, and any other published interpretive
authority, as issued or amended from time to time.
F. SOURCE OF PAYMENT
     Amounts paid under this Plan shall be paid from the general funds of the
Company, and each Participant and his or her Beneficiaries shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder. Nothing
contained in this Plan shall be deemed to create a trust of any

6



--------------------------------------------------------------------------------



 



kind for the benefit of any Participant or Beneficiary, or create any fiduciary
relationship between the Company and any Participant or Beneficiary with respect
to any assets of the Company.
G. MISCELLANEOUS
     1. Withholding. Each Participant and Beneficiary shall make appropriate
arrangements with the Company for the satisfaction of any federal, state or
local income tax withholding requirements and Social Security or other
employment tax requirements applicable to the payment of benefits under this
Plan. If no other arrangements are made, the Company may provide, at its
discretion, for such withholding and tax payments as may be required.
     2. No Assignment.
          a. Other than as provided in Section G.2.b below, the benefits
provided under this Plan may not be alienated, assigned, transferred, pledged or
hypothecated by any person, at any time or to any person whatsoever. These
benefits shall be exempt from the claims of creditors or other claimants and
from all orders, decrees, levies, garnishments or executions to the fullest
extent allowed by law.
          b. If a court of competent jurisdiction determines pursuant to a
judgment, order or approval of a marital settlement agreement that all or any
portion of the benefits payable hereunder to a Participant constitute community
property of the Participant and his or her spouse or former spouse (hereafter,
the “Alternate Payee”) or property which is otherwise subject to division by the
Participant and the Alternate Payee, a division of such property shall not
constitute a violation of Section G.2.a, and any portion of such property may be
paid or set aside for payment to the Alternate Payee. The preceding sentence of
this Section G.2.b, however, shall not create any additional rights and
privileges for the Alternate Payee (or the Participant) not already provided
under the Plan; in this regard, the Administrator shall have the right to refuse
to recognize any judgment, order or approval of a martial settlement agreement
that provides for any additional rights and privileges not already provided
under the Plan, including without limitation, with respect to form and time of
payment.
     3. Applicable Law and Severability. The Plan hereby created shall be
construed, administered and governed in all respects in accordance with ERISA
and the laws of the State of California to the extent that the latter are not
preempted by ERISA. If any provision of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereunder shall continue to be effective.
H. ADMINISTRATION OF THE PLAN
     1. In General. The Administrator of the Plan shall be the Executive Vice
President, Human Resources, of McKesson. If the Executive Vice President, Human
Resources, is a Participant, any discretionary action taken as Administrator
which directly affects him or her as a Participant shall be specifically
approved by the Compensation Committee. The Administrator shall have the
authority and responsibility to interpret this Plan and shall adopt such rules
and regulations for carrying out this Plan as it may deem necessary or
appropriate. Decisions of the Administrator shall be final and binding on all
parties who have or claim any interest in this Plan.

7



--------------------------------------------------------------------------------



 



     2. Elections and Notices. All elections and notices made under this Plan
shall be filed with the Administrator at the time and in the manner specified by
him or her. All elections to defer compensation under this Plan shall be
irrevocable.
I. AMENDMENT OR TERMINATION OF THE PLAN
     1. Amendment. The Compensation Committee may at any time amend this Plan.
Such action shall be prospective only and shall not adversely affect the rights
of any Participant or Beneficiary to any benefit previously earned under this
Plan. The foregoing notwithstanding, no amendment adopted following the
occurrence of a Change in Control shall be effective if it (a) would reduce the
Declared Rate for the balance of the calendar year in which the Change in
Control occurs or for the two calendar years immediately following the year in
which the Change in Control occurs to a rate lower than the Declared Rate as in
effect on the day before the Change in Control occurred or (b) modify the
provisions of (a) above.
     2. Termination. The Board may terminate this Plan at any time and under the
following conditions:
          a. The Board, in its discretion, may terminate the Plan at any time
and in the Board’s discretion the Accounts of Participants may be distributed
within the period beginning twelve months after the date the Plan was terminated
and ending twenty-four months after the date the Plan was terminated, or
pursuant to Section E of the Plan, if earlier. If the Plan is terminated and
Accounts are distributed, the Company shall terminate all account balance
non-qualified deferred compensation plans with respect to all participants and
shall not adopt a new account balance non-qualified deferred compensation plan
for at least five years after the date the Plan was terminated.
          b. The Board, in its discretion, may terminate the Plan thirty days
prior to or twelve months following a Change in Control that is a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as defined in the regulations
promulgated under Section 409A of the Code and distribute the Accounts of the
Participants within the twelve-month period following the termination of the
Plan. If the Plan is terminated and Accounts are distributed, the Company shall
terminate all substantially similar non-qualified deferred compensation plans
sponsored by the Company and all of the benefits of the terminated plans shall
be distributed within twelve months following the termination of the plans.
          c. The Board, in its discretion, may terminate the Plan upon a
corporate dissolution of the Company that is taxed under Section 331 of the Code
or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1(A), provided that the Participants’ Accounts are distributed
and included in the gross income of the Participants by the latest of (i) the
calendar year in which the Plan terminates or (ii) the first calendar year in
which payment of the Accounts is administratively practicable.
J. CLAIMS AND APPEALS
     1. Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate

8



--------------------------------------------------------------------------------



 



with the Human Resources Department of McKesson. If this discussion does not
give the Participant or Beneficiary satisfactory results, a formal claim for
benefits may be made in accordance with the procedures of this Section J.
     2. Formal Benefits Claim — Review by Executive Vice President, Human
Resources. A Participant or Beneficiary may make a written request for review of
any matter concerning his or her benefits under this Plan. The claim must be
addressed to the Executive Vice President, Human Resources, McKesson
Corporation, One Post Street, San Francisco, California 94104. The Executive
Vice President, Human Resources or his or her delegate (“Executive Vice
President”) shall decide the action to be taken with respect to any such request
and may require additional information if necessary to process the request. The
Executive Vice President shall review the request and shall issue his or her
decision, in writing, no later than 90 days after the date the request is
received, unless the circumstances require an extension of time. If such an
extension is required, written notice of the extension shall be furnished to the
person making the request within the initial 90-day period, and the notice shall
state the circumstances requiring the extension and the date by which the
Executive Vice President expects to reach a decision on the request. In no event
shall the extension exceed a period of 90 days from the end of the initial
period.
     3. Notice of Denied Request. If the Executive Vice President denies a
request in whole or in part, he or she shall provide the person making the
request with written notice of the denial within the period specified in
Section J.2. The notice shall set forth the specific reason for the denial,
reference to the specific Plan provisions upon which the denial is based, a
description of any additional material or information necessary to perfect the
request, an explanation of why such information is required, and an explanation
of the Plan’s appeal procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.
     4. Appeal to Executive Vice President.
          a. A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Executive Vice President within 60 days of receipt of the
notification of denial. The appeal must be addressed to: Executive Vice
President, Human Resources, McKesson Corporation, One Post Street, San
Francisco, California 94104. The Executive Vice President, for good cause shown,
may extend the period during which the appeal may be filed for another 60 days.
The appellant and/or his or her authorized representative shall be permitted to
submit written comments, documents, records and other information relating to
the claim for benefits. Upon request and free of charge, the applicant should be
provided reasonable access to and copies of, all documents, records or other
information relevant to the appellant’s claim.
          b. The Executive Vice President’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Plan
cited in the original denial of the claim.

9



--------------------------------------------------------------------------------



 



          c. The Executive Vice President shall issue a written decision within
a reasonable period of time but not later than 60 days after receipt of the
appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than 120 days after receipt of an appeal. If such an
extension is required, written notice shall be furnished to the appellant within
the initial 60-day period. This notice shall state the circumstances requiring
the extension and the date by which the Executive Vice President expects to
reach a decision on the appeal.
          d. If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
          e. The decision of the Executive Vice President on the appeal shall be
final, conclusive and binding upon all persons and shall be given the maximum
possible deference allowed by law.
     5. Exhaustion of Remedies. No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section J.2, has been notified that the
claim is denied in accordance with Section J.3, has filed a written request for
a review of the claim in accordance with Section J.4, and has been notified in
writing that the Executive Vice President has affirmed the denial of the claim
in accordance with Section J.4.
K. DEFINITIONS
     For purposes of this Plan, the following terms shall have the meanings
indicated:
     1. “Account” means the Account specified in Section E.1.
     2. “Administrator” shall mean the person specified in Section H.
     3. “Beneficiary” shall mean the person or entity described by Section E.6.
     4. “Board” shall mean the Board of Directors of McKesson.
     5. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     6. “Company” shall mean McKesson and any member of its controlled group as
defined by Section 414(b) and Section 414(c) of the Code.
     7. “Compensation Committee” shall mean the Compensation Committee of the
Board.

10



--------------------------------------------------------------------------------



 



     8. “Declared Rate” shall have the meaning described in Section E.1.
     9. “Disabled” or “Disability” shall mean that an individual is disabled
within the meaning of Section 409A(a)(2)(c) of the Code and is eligible for
disability benefits under the Federal Social Security Act as determined by the
Social Security Administration.
     10. “Eligible Director” shall mean a member of the Board described by
Section C.1.b.
     11. “Eligible Executive” shall mean an employee of the Company selected as
being eligible to participate in this Plan under Section C.1.a.
     12. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     13. “Identification Date” shall mean each December 31.
     14. “Key Employee” shall mean a Participant who, on an Identification Date,
is:
          a. An officer of the Company having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty officers of the Company shall be determined to be Key Employees
as of any Identification Date;
          b. A five percent owner of the Company; or
          c. A one percent owner of the Company having annual compensation from
the Company of more than $150,000.
If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.
     15. “McKesson” shall mean McKesson Corporation, a Delaware corporation.
     16. “Participant” shall be any Company executive or member of the Board for
whom amounts are credited to an Account under this Plan. Upon the Participant’s
death, the Participant’s Beneficiary shall be a Participant until all amounts
are paid out of the Participant’s Account.
     17. “Plan” shall mean the McKesson Corporation Deferred Compensation
Administration Plan III (“DCAP III”).
     18. “PSIP” shall mean the McKesson Corporation Profit-Sharing Investment
Plan.
     19. “Prior Plan” shall mean the McKesson Corporation Deferred Compensation
Administration Plan II (“DCAP II”)
     20. “Retirement” shall mean Separation from Service after (a) the date on
which the Participant’s number of points under the Retirement Share Plan portion
of the PSIP equals 65,

11



--------------------------------------------------------------------------------



 



(b) attaining eligibility for a Retirement Allowance under the terms of the
Retirement Plan or (c) receiving an Approved Retirement under the terms of the
McKesson Corporation Executive Benefit Retirement Plan. Notwithstanding the
foregoing, for purposes of this Plan, Retirement for an Eligible Director shall
mean cessation of service as a member of the Board on or after the completion of
at least two successive terms as a member of the Board.
     21. “Retirement Plan” shall mean the McKesson Corporation Retirement Plan.
     22. “Separation from Service” shall mean termination of employment with the
Company, other than by reason of Disability or death. A Participant shall not be
deemed to have Separated from Service if the Participant continues to provide
services to the Company in a capacity other than as an employee and if the
former employee is providing services at an annual rate that is fifty percent or
more of the services rendered, on average, during the immediately preceding
three full calendar years of employment with the Company (or if employed by the
Company less than three years, such lesser period) and the annual remuneration
for such services is fifty percent or more of the annual remuneration earned
during the final three full calendar years of employment (of if less, such
lesser period); provided, however, that a Separation from Service will be deemed
to have occurred if a Participant’s service with the Company is reduced to an
annual rate that is less than twenty percent of the services rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period) or the annual remuneration for such services is less
than twenty percent of the annual remuneration earned during the three full
calendar years of employment with the Company (or if less, such lesser period).
     23. “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from:
          a. An illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Section 152(a) of the
Code); or
          b. Loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance); or
          c. Other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.
Hardship shall not constitute an Unforeseeable Emergency under the Plan to the
extent that it is, or may be, relieved by:
          a. Reimbursement or compensation, by insurance or otherwise;
          b. Liquidation of the Participant’s assets to the extent that the
liquidation of such assets would not itself cause severe financial hardship.
Such assets shall include but not be limited to stock options, Company stock,
and 401(k) plan balances;
          c. Cessation of deferrals under the Plan.

12



--------------------------------------------------------------------------------



 



An Unforeseeable Emergency under the Plan does not include (among other events)
sending a child to college or purchasing a home.
     24. “Year” is the calendar year.
L. SUCCESSORS
     This Plan shall be binding on the Company and any successors or assigns
thereto.
M. EXECUTION
     To record the adoption of the Plan by the Board of Directors of McKesson
Corporation at a meeting held on October 27, 2006.

          McKESSON CORPORATION
      By:   /s/ Paul E. Kirincic         Paul E. Kirincic        Executive Vice
President, Human Resources       

13